[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-14459
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 5:20-cr-00041-RBD-PRL-1



UNITED STATES OF AMERICA,

                                                          Plaintiff - Appellee,



                                  versus

ERIC LEE SPUTA,

                                                       Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (August 24, 2021)

Before WILLIAM PRYOR, Chief Judge, WILSON and BRANCH, Circuit Judges.

PER CURIAM:
      Eric Sputa appeals his sentence of 48 months of imprisonment following his

plea of guilty to possessing a firearm as a convicted felon. 18 U.S.C. §§ 922(g)(1),

924(a)(2). Sputa challenges the enhancement of his sentence for recklessly creating

a substantial risk to another person while fleeing from law enforcement. United

States Sentencing Guidelines Manual § 3C1.2 (Nov. 2018). We affirm.

      We review the factual findings of the district court for clear error, and its

application of those facts to justify a sentencing enhancement de novo. United

States v. Matchett, 802 F.3d 1185, 1191 (11th Cir. 2015). “For a factual finding to

be clearly erroneous, this Court, after reviewing all of the evidence, must be left

with a definite and firm conviction that a mistake has been committed.” Id.

(quoting United States v. Creel, 783 F.3d 1357, 1359 (11th Cir. 2015)) (alteration

adopted). “The findings of fact . . . may be based on . . . facts admitted by a

defendant’s plea of guilty, undisputed statements in the presentence [investigation]

report, or evidence presented at the sentencing hearing.” United States v. Wilson,

884 F.2d 1355, 1356 (11th Cir. 1989).

      A defendant is subject to two-level increase of his offense level if he

“recklessly created a substantial risk of death or serious bodily injury to another

person in the course of fleeing from a law enforcement officer.” U.S.S.G. § 3C1.2.

Reckless “means a situation in which the defendant was aware of the risk created

by his conduct and the risk was of such a nature and degree that to disregard that


                                           2
risk constituted a gross deviation from the standard of care that a reasonable person

would exercise in such a situation.” See id. cmt. n.2 (cross-referencing U.S.S.G.

§ 2A1.4 cmt. n.1). “[T]o warrant an enhancement under section 3C1.2 of the

guidelines, we have held that conduct that could potentially harm a police officer

or a third party is sufficiently reckless.” Matchett, 802 F.3d at 1198. And

“[a]lthough flight alone is insufficient to warrant an enhancement under section

3C1.2,” “[d]riving a car at high speed in an area where people are likely to be

found constitutes reckless disregard for others’ safety.” United States v.

Washington, 434 F.3d 1265, 1267, 1268 (11th Cir. 2006) (internal quotation marks

omitted and alteration adopted).

      The district court did not clearly err by enhancing Sputa’s offense level for

recklessly endangering a person while fleeing from a police officer. The district

court grounded its decision on paragraph five of Sputa’s presentence investigation

report, which described his high-speed flight from a deputy in traffic and how

Sputa’s motorcycle later ricocheted off a detective’s vehicle. Sputa argues, for the

first time, that the district court failed to make explicit factual findings to support

its decision, but that omission does not warrant relief because the decision to

enhance Sputa’s sentence is “based on clearly identifiable evidence,” United States

v. Siegelman, 786 F.3d 1322, 1331 (11th Cir. 2015).




                                            3
      Sputa’s presentence report stated that he sped away from a gas station when

being approached by a deputy of the Citrus County Sheriff’s Office who followed

Sputa from a residence being surveilled for narcotics trafficking. Sputa led the

deputy on a high-speed chase and failed to slow even though the deputy

decelerated and deactivated his lights and siren after Sputa overtook the vehicle in

front of him. Minutes later, a detective pursued Sputa after observing him speed

across an intersection onto a dead-end road. When Sputa turned his motorcycle

around and accelerated toward the detective, he exited his service vehicle, drew his

gun, identified himself, and ordered Sputa to stop. Sputa attempted to swerve

around the vehicle, but he struck the driver’s side front fender and crashed into a

fence. Before sentencing, Sputa argued that he was unaware he was being pursued

by law enforcement, but he admitted at sentencing that he “recognized that there

was [an] . . . officer” on the dead-end road. Sputa maintains that his conduct was

“foolish,” but the district court reasonably found that Sputa endangered other

drivers in traffic and the officer who Sputa charged with his motorcycle.

      We AFFIRM Sputa’s sentence.




                                          4